Dismissed and Memorandum Opinion filed August 8, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00589-CR

                        MARCELIUS REED, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1442307

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated robbery. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant
on August 31, 2015, to confinement for thirteen years in the Institutional Division
of the Texas Department of Criminal Justice.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id. Appellant’s notice of appeal was not filed until July 19, 2017. See
Tex. R. App. P. 26.2(a)(1).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2